DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent which will issue from US application 16/065,874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  However, as noted below, a statutory double patenting rejection has been made because the claims are now identical to the allowed claims.

Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive.  Specifically applicant argues that the claims shown be ascribed a secondary consideration of unexpected results for the Examples shown in the instant specification.  
However, the Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range of materials allowed by the claims.
In the instant case, the prior art teaches the claimed ranges with sufficient specificity as applied below and the instant claims cannot be taken to be commensurate in scope with the Examples as 
	Further, the examples relied on test a single species of the silane coupling agent (ND42) with a single binder species (PAA) on nanosilicon, which cannot be taken to be commensurate in scope with the broadly recited silane coupling agent general formula recited in the independent claim which includes largely undefined X and Y groups which includes many non-functional varieties of materials which would not be presumed or expected to have the unexpected results alleged. 
	Therefore, the rejection based on the prior art of record is maintained and this action is FINAL.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 13-15 and 31-34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 the U.S. Patent which will issue from US Application 16/065,874 which has been allowed and the issue fee paid. This is a statutory double patenting rejection because the claims are identical.

Relevant MPEP sections
MPEP 2112.01 Part I - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13 and 31-34 are rejected under 35 U.S.C. 102(a)(1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuirhara (CA 2925381 cited in IDS using USP 10,411,263 as an English equivalent, with a PCT filing date of 29 September 2014).
In regard to claims 1-3, 5, 7, 13 and 31-34, Kurihara teaches a lithium ion battery (see prepared cell in column 8) including an electrode composition for lithium ion batteries, comprising: 
a) a silicon-based active material (such as SiOx- bottom of column 4); 
b) a carboxyl-containing binder (with sodium alginate, middle of column 5 which anticipates of obviates the binder of claim 5); and 
c) a silane coupling agent represented by the following formula (1): Y-(CH2)n-Si-X3 (1) wherein X and Y obviate the claimed chemical structures (see abstract, bottom of column 4, column 2 line 48 - column 3 line 11 and Example 1- such as  [3-(trimethoxysilyl)propyl]aniline) which anticipates or obviates the claimed materials of claims 2, 3 and 7 (see MPEP 2144.09 - Close Structural Similarity Between Chemical Compounds). 
The reference additionally teaches addition of carboxylic-acid binder and conductive additive (see column 5 lines 31-39 which obviate claim 6) to the compositions, each within the claimed ranges, and wherein the composition is applied via coating to the surface of a current collector (Column 5, Example 1). The reference specifically or inherently meets each of the instantly claimed limitations.
Further, the terminology of anode or cathode is arbitrary depending on the battery’s state of charging/discharging.
In regard to the amendment, the weight ratio of the silane coupling agent to the silicon-based active material is 0.1 to 20 wt. percent (column 2 lines 64).
The references are anticipatory. In the event that any minor modifications necessary to meet the claimed limitations, such as selection of a particular known carboxyl polymer or polymerization oxidant, such selection(s) are well within the purview of the skilled artisan.

In regard to claim 9, the weight ratio of the silane coupling agent to the silicon-based active material is 0.1 to 20 wt. percent (column 2 lines 64), the binder is contained in an amount 3 to 20 wt. percent (column 5 line 25) and the majority of the layer is the silicon active material (see Example 1) which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05), note: components d) and e) may be present in an amount of 0% by weight.

Claims 1-7, 9, 13 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh et al. (US Pub 2014/0346618 newly cited).
In regard to claims 1-7, 9, 13 and 31-34, Lahlouh et al. teach a lithium ion battery (figure 5) including an electrode (figure 1) of a silicon-based composite (active material layer 104) which comprises a silicon-based material with a binding network (see abstract), which comprises silicon-based material (paragraph [0025] - active material structures 107), treatment material (such as .2 to 10 wt% SILQUEST Y-15644 an organoalkoxysiloxane, aminopropyltriethoxysilane disclosed in paragraph [0043] is the same material used in the instant example 3), a binder which contains carboxyl groups (such as 10% weight PAA, the same material used in the instant examples), and conductive carbon (such as 2% weight Super P which is the same material used in instant examples, or 28% by weight graphite - see particularly Experimental Results paragraphs [0072-0075], entire document is relevant). 
The reference is anticipatory. In the event that any minor modifications necessary to meet the claimed limitations, such as selection of a particular known carboxyl polymer or polymerization oxidant, such selection(s) are well within the purview of the skilled artisan. The ranges and materials disclosed by the prior art overlap the claimed ranges (per MPEP 2144.05) and chemical compounds (such as the prima facie case of obviousness. 

Claims 1-7, 9, 13 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub 2012/0034516 cited in IDS).
In regard to independent claims 1-7, 9, 13 and 31-34, Koo et al. teach a lithium ion battery (see working examples, paragraph [0045]) including an electrode (anode) of a silicon-based composite which comprises a silicon-based material (paragraph [0046-0047] - anode includes foregoing components), a treatment material (silane coupling agent - paragraph [0053]), a binder which contains carboxyl groups (such as carboxymethyl cellulose i.e. CMC - paragraph [0049], acrylic acid in paragraph [0054]), and conductive carbon (a silicon-carbon active material is preferable - paragraph [0047]), wherein the treatment material is a silane coupling agent with amine and/or imine groups such as aminopropyl triethoxysilane present in an amount up to 30 weight percent (i.e. 0-30wt% - paragraph [0053]).
The reference is anticipatory. In the event that any minor modifications necessary to meet the claimed limitations, such as selection of a particular known carboxyl polymer or polymerization oxidant, such selection(s) are well within the purview of the skilled artisan. The ranges and materials disclosed by the prior art overlap the claimed ranges (per MPEP 2144.05) and chemical compounds (such as the silane materials) are structurally identical or similar to the claimed compounds (per MPEP 2144.09) in a manner that provides a prima facie case of obviousness. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara, Lahlouh et al. or Koo et al. as applied to claim 1 above and further in view of Cui et al. (US Pub 2011/0111304 of record).

While the prior art does not particularly describe a ratio between the initial surface capacity of the cathode, the initial surface capacity of the anode, and the prelithiation degree, it is noted that the prior art appreciate the ability to modify the electrode material composition and amounts in a manner which obviates the claimed formulas as it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
Additionally, the prior art teaches a material of the same chemistry formed in substantially an identical manner and is therefore reasonably expected to have the claimed properties (MPEP 2112.01 above) as surface capacity of the materials are material properties which are determined by the chemistry and therefore naturally have properties which overlap the claimed ranges.
In any event, Cui et al. teach a similar method of forming a lithium ion battery including silane bound silicon nanostructures for an anode material (paragraph [0049]) and the desirability to control the prelithiation degree of the electrodes in order to avoid exceeding the theoretical capacities of the electrodes and to compensate for the capacities losses from cycling (paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to control the prelithiation degree of the electrode materials in the Kurihara, Lahlouh et al. or Koo et al. reference applied above as such compensates for losses during cycling and enhances the electrochemical properties of the battery.
Further in regard to claim 11, the “depth of discharge” relates to a function of the battery during operation which does not distinguish the instant claims from the prior art (see MPEP 2114) and the prior art is reasonably expected to be capable of being discharged to various degrees.
Alternatively, Koo et al. teach a similar active material and can be combined with Cui et al. to obviate the claimed battery for the same rationale applied in the combination with Lahlouh et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723